Title: From Thomas Jefferson to Martin Van Buren, 29 June 1824
From: Jefferson, Thomas
To: Van Buren, Martin


                        Dear Sir
                        
                            Monticello
                            June 29. 24.
                        
                    I have to thank you for mr Pickering’s elaborate Philippic against mr Adams, Gerry, Smith and myself, and I have delayed the acknolegement until I could read it and make some observations on it.I could not have believed that, for so many years, and to such a period of advanced age, he could have nourished passions so vehement &  viperous. it appears that, for 30. years past, he has been industriously collecting materials for vituperating the characters he had marked for his hatred; some of whom certainly, if enmities towards him had ever existed, had forgotten them all, or buried them in the grave with themselves. as to myself, there never had been any thing personal between us, nothing but the general opposition of party sentiment; and our personal intercourse had been that of urbanity, as himself says. but it seems he has been all this time brooding over an enmity which I had never felt, and yet that with respect to myself, as well as others, he has been writing far and near, and in every direction, to get hold of original letters, where he could, copies where he could not, certificates and journals, catching at every gossiping story he could  hear of in any quarter, supplying by suspicions what he could find no where else, and then arguing on this motley farrago as if established on gospel evidence. and, while expressing his wonder that ‘at the age of 88. the strong passions of mr Adams should not have cooled,’ that on the contrary ‘they had acquired the mastery of his soul’ [pa. 100.] that ‘where these were enlisted no reliance could be placed on his statements’ [104.] ‘the facility & little truth with which he could represent facts and occurrences, concerning persons who were the objects of his hatred [3.] that ‘he is capable of making the grossest misrepresentations, and, from detached facts, and often from bare suspicions, of drawing unwarrantable inferences, if suited to his purpose, at the instant’ [174] while making such charges, I say, on mr Adams, instead of his ‘ecce homo’ [100] how justly might we say to him ‘mutato nomine de te Fabula narratur.’ for the assiduity and industry he has employed in his benevolent researches after matter of crimination against us, I refer to his pages 13. 14. 34. 36. 46. 71. 79. 90. bis. 92. 93. bis. 101. ter. 104. 116. 118. 141. 143. 146. 150. 151. 153. 168. 171. 172. that mr Adams’s strictures on him, written and printed, should have excited some notice on his part, was not perhaps to be wondered at: but the sufficiency of his motive for the large attack  on me may be more questionable. he says [pa. 4.] ‘of mr Jefferson I should have said nothing—but for his letter to mr Adams of Oct. 12. 23.’ now the object of that letter was to sooth the feelings of a friend, wounded by a publication which I thought ‘an outrage on private confidence.’ not a word nor allusion in it respected mr Pickering, nor was it suspected that it would draw forth his pen, in justification of this infidelity, which he has however undertaken in the course of his pamphlet, but more particularly in it’s Conclusion.He arraigns me on two grounds, my actions, and my motives. the very actions however which he arraigns have been such as the great majority of my fellow-citizens have approved. the approbation of mr Pickering, and of those who thought with him, I had no right to expect.my motives he chuses to ascribe to hypocrisy, to ambition, and a passion for popularity. of these the world must judge between us. it is no office of his or mine. to that tribunal I have ever submitted my actions and motives, without ransacking the union for certificates, letters, journals and gossiping tales, to justify myself, and weary them. nor shall I do this on the present occasion, but leave still to them these antiquated party diatribes now newly revamped, and paraded, as if they had not been already a thousand times repeated, refuted, and adjudged against him, by the nation itself. if no action is to be deemed virtuous for which malice can imagine a sinister motive, then there never was a virtuous action, no, not even in the life of our savior himself. but he has taught us to judge the tree by it’s fruit, and to leave motives to him who can alone see into them.But, whilst I leave to it’s fate the libel of mr Pickering, with the thousands of others like it, to which I have given no other answer than a steady course of  similar action, there are two facts or fancies of his which I must set to rights. the one respects mr Adams, the other myself. he observes that my letter of Oct. 12. 23. acknoleges the reciept of one from mr Adams of Sep. 18. which having been written a few days after Cuningham’s publication, he says was, no doubt, written to apologise to me for the pointed reproaches he had uttered against me in his confidential letters to Cuningham. and thus having ‘no doubt’ of his conjectures, he considers it as proven, goes on to suppose the contents of the letter [19. 22.] makes it place mr Adams at my feet suing for pardon, and continues to rant upon it, as an undoubted fact. now I do most solemnly declare, that, so far from being a letter of apology, as mr Pickering so undoubtingly assumes, there was not a word nor allusion in it respecting Cuningham’s publication.The other allegation respecting myself is equally false. in page 34. he quotes Dr Stuart, as having, 20. years ago, informed him that Genl Washington, ‘when he became a private citizen,’ called me to account for expressions in a letter to Mazzei, requiring, in a tone of unusual severity, an explanation of that letter. he adds of himself ‘in what manner the latter humbled himself and appeased the just resentment of Washington will never be known, as some time after his death the correspondence was not to be found, and a diary for an important period of his presidency was also missing.’ the diary being of transactions during his presidency, the letter to Mazzei  not known here until some time after he became a private citizen,  and the pretended correspondence of course after that, I know not why this lost diary and supposed correspondence are brought together here, unless  for insinuations worthy of the letter itself. the correspondence could not be found indeed, because it had never existed. I do affirm that there never passed a word, written or verbal, directly or  indirectly, between Genl Washington and myself, on the subject of that letter. he would never had degraded himself so far as to take to himself the imputation in that letter on the ‘Samsons in combat.’ the whole story is a fabrication, and I defy the framers of it, and all mankind to produce a scrip of a pen between Genl Washington & myself on the subject, or any other evidence more worthy of credit than the suspicions, suppositions and presumptions of the two persons here quoting and quoted for it. with Dr Stuart I had not much acquaintance. I supposed him to be an honest man, knew him to be a very weak one, and, like mr Pickering, very prone to antipathies. boiling with party passions, and, under the dominion of these, readily welcoming fancies for facts. but come the story from whomsoever it might, it is an unqualified falsehood.This letter to Mazzei has been a precious theme of crimination for federal malice. it was a long letter of business, in which was inserted a single paragraph only of political information as to the state of our country. in this information there was not one word which would not then have been, or would not now be approved, by every republican in the US. looking back to those times; as you will see by a faithful copy now inclosed of the whole of what that letter said on the subject of the US. or of it’s government. this paragraph, extracted and translated, got into a Paris paper at a time when the persons in power there were laboring under very general disfavor, and their friends were eager to catch even at straws to buoy them up. to them therefore I have always imputed the interpolation of an entire paragraph additional to mine, which makes me charge my own country with ingratitude and injustice to France. there was not a word in my letter respecting France or any of the proceedings or relations between this country and that. yet this interpolated paragraph has been the burthen of federal calumny, has been constantly quoted by them, made the subject of unceasing and virulent abuse, and is still quoted, as you see, by mr Pickering, page 33. as if it were genuine, and really written by me. and even Judge Marshall makes history descend from it’s dignity, and the ermine from it’s sanctity to exaggerate, to record, and to sanction this forgery. in the very last Note of his book, he says ‘a letter from mr Jefferson to mr Mazzei an Italian was published in Florence, and republished in the Moniteur, with very severe strictures on the conduct of the US.’ and instead of the letter itself, he copies what he says are the remarks of the editor, which are an exaggerated commentary on the fabricated paragraph itself, and silently leaves to his reader to make the ready inference that these were the sentiments of the letter. proof is the duty of the affirmative side. a negative cannot be positively proved. but, in defect of impossible proof of what was not in the original letter, I have it’s press-copy, still in my possession. it has been shewn to several, and is open to any one who wishes to see it.I have presumed only that that the interpolation was done in Paris. but I never saw the letter in either it’s Italian or French dress, and it may have been done here, with the commentary handed down to posterity by the Judge. the genuine paragraph, retranslated, through Italian & French, into English, as it appeared here in a Federal paper, besides the mutilated hue which these translations and retranslations of it produced generally, gave a mistranslation of a single word which entirely perverted it’s meaning, and made it a pliant and fertile text of misrepresentation of my political principles. the original, speaking of an Anglican, monarchical, and aristocratical party which had sprung up since he had left us, states their object to be ‘to draw over us the substance, as they had already done the forms of the British government.’ now the forms here meant were the levies, birth-days, the pompous cavalcade to the State house on a meeting of Congress, the formal speech from the throne, the procession of Congress in a body to re-echo the speech in an answer Etc Etc but the translator here, by substituting form in the singular number, for forms in the plural, made it mean the frame or organisation of our government, or it’s form of Legislature, executive, and judiciary authorities, co-ordinate and independant, to which form it was to be  inferred that I was an enemy. in this sense they always quoted it, and in this sense mr Pickering still quotes it, pages 34. 35. 38. and countenances the inference. now Genl Washington perfectly understood what I meant by these forms, as they were frequent subjects of conversation between us. when on my return from Europe, I joined the government in March 1790. at New York, I was much astonished indeed at the mimickry I found established, of royal forms and ceremonies, and more alarmed at the unexpected phaenomenon, by the monarchical sentiments I heard expressed, and openly maintained in every company, and among others, by the high members of the government, executive and judiciary, (Genl Washington alone excepted) and by a great part of the legislature, save only some members who had been of the old Congress, and a very few of recent introduction. I took occasion at various times of expressing to Genl Washington my disappointment at these symptoms of a change of principle, and that I thought them encouraged, by the forms and ceremonies which I found prevailing, not at all in character with the simplicity of republican government, and looking, as if wishfully to those of European courts. his general explanations to me were that when he arrived at New York, to enter on the executive administration of the new government, he observed to those who were to assist him, that, placed as he was in an office entirely new to him, unacquainted with the forms and ceremonies of other governments, still less apprised of those which might be properly established here, and himself perfectly indifferent  to all forms, he wished them to consider and prescribe what they should be; and the task was assigned particularly to Genl Knox, a man of parade, and to Colo Humphries, who had resided some time at a foreign court. they, he said were the authors of the present regulations, and that others were proposed so highly strained that he  absolutely rejected them. attentive to the difference of opinion prevailing on this subject, when the term of his second election arrived he called the heads of departments together, observed to them the situation in which he had been at the commencement of the government, the advice he had taken and the course he had observed in compliance with it; that a proper occasion had now arrived of revising that course, of correcting in it any particulars not approved in experience, and he desired us to consult together, agree on any changes we should think for the better, and that he should willingly conform to what we should advise. we met at my office, Hamilton and myself agreed at once that there was too much ceremony for the character of our government, and particularly that the parade of the installation at N. York ought not to be copied on the present occasion; that the President should desire the Chief Justice to attend him at his chambers that he should administer the oath of office to him in the presence of the higher officers of the government and that the certificate of the fact should be delivered to the Secretary of State to be recorded, Randolph and Knox differed from us, the latter vehemently, they thought it not advisable to change any of the established forms, and we authorised Randolph to report our opinions to the President. as these opinions were divided, and no positive advice given as to any change, no change was made. thus the forms which I had censured in my letter to Mazzei, were perfectly understood by General Washington & were those which he himself but barely tolerated. he had furnished me a proper occasion for proposing their reformation, and, my opinion not prevailing, he knew I could not have meant any part of the censure for him.Mr Pickering quotes too [pa. 34.] the expression in the letter of ‘the men who were Samsons in the field, and Solomons in the council, but who had had their heads shorn by the harlet England,’ or, as expressed in their retranslation, ‘the men who were Solomons in council, and Samsons in combat, but whose hair had been cut off by the whore England.’ now this expression also was perfectly understood by Genl Washington. he knew that I meant it for the Cincinnati generally, and that, from what had past between us at the commencement of that institution, I could not mean to include him. when the first meeting was called for it’s establishment, I was a member of the Congress then sitting at Annapolis. Genl Washington wrote to me, asking my opinion on that proposition, and the course, if any, which I thought Congress would observe respecting it. I wrote him frankly my own disapprobation of it, that I found the members of Congress generally in the same sentiment, that I thought they would take no express notice of it, but that in all appointments of trust, honor, or profit, they would silently pass by all candidates of that order, and give an uniform preference to others, on his way to the first meeting in Philadelphia, which I think was in the spring of 1784. he called on me at Annapolis. it was a little after candle-light, and he sat with me till after midnight, conversing, almost exclusively on that subject. while he was feelingly indulgent to the motives which might induce the officers to promote it, he concurred with me entirely in condemning it; and when I expressed an idea that if the hereditary quality were suppressed, the institution might perhaps be indulged during the lives of the officers now living and who had actually served. ‘No, he said, not a fibre of it ought to be left, to be an eye-sore to the public, a ground of dissatisfaction, and a line of separation between them and their country. And he left me with a determination to use all his influence for it’s entire suppression. on his return from the meeting he called on me again, and related to me the course the thing had taken. he said that, from the beginning, he had used every endeavour to prevail on the officers to renounce the project altogether, urging the many considerations which would render it odious to their fellow citizens, and disreputable and injurious to themselves; that he had at length prevailed on most of the old officers to reject it, altho’ with great and warm opposition from others, and especially the younger ones, among whom he named Colo W. S. Smith as particularly intemperate. but that, in this state of things, when he thought the question safe, and the meeting drawing to a close, Majr L’Enfant arrived from France,  with a bundle of Eagles, for which he had been sent there, with letters from the French officers who had served in America, praying for admission into the order, and a solemn act of their king permitting them to wear it’s ensign. this he, said, changed the face of matters at once, produced an entire revulsion of sentiment, and turned the torrent so strongly in an opposite direction that it could be no longer withstood, all he could then obtain was a suppression of the hereditary quality. he added that it was the French applications, and respect for the approbation of the King, which saved the establishment, in it’s modified and temporary form. disapproving thus of the institution as much as I did, and conscious that I knew him to do so, he could never suppose I meant to include him among the Samsons in the field, whose object was to draw over us the form as they made the letter say, of the British government, and especially it’s aristocratic member, a hereditary House of Lords. add to this that the letter saying ‘that two out of the three branches of legislature were against us’ was an obvious exception of him; it being well known that the majorities in the two branches, of Senate and Representatives, were the very instruments which carried, in opposition to the old and real republicans, the measures which were the subject of condemnation in this letter. Genl Washington then, understanding perfectly what and whom I meant to designate, in both phrases, and that they could not have any application or view to himself, could find, in neither, any cause of offence to himself; and therefore neither needed, nor ever asked any explanation of them from me. had it even been otherwise, they must know very little of Genl Washington, who should believe to be within the laws of his character what Dr Stuart is said to have imputed to him. be this however as it may, the story is infamously false in every article of it. my last parting with Gl Washington was at the inauguration of mr Adams in March 1797. and was warmly affectionate; and I never had any reason to believe any change on his part as there certainly was none on mine. but one session of Congress intervened between that and his death the year following, in my passage to and from which as it happened to be not convenient to call on him, I never had another opportunity; and as to the cessation of correspondence observed during that short interval no particular circumstance occurred for epistolary communication, and both of us were too much oppressed with letter-writing to trouble, either the other, with a letter about nothing.The truth is that the federalists, pretending to be the exclusive friends of Gl Washington, have ever done what they could to sink his character, by hanging theirs on it, and by representing, as the enemy of republicans, him who, of all men, is best entitled to the appellation of the father of that republic which they were endeavoring to subvert, and the republicans to maintain. they cannot deny, because the elections proclaimed the truth, that the great body of the nation approved the republican measures. Genl Washington was himself sincerely a friend to the republican principles of our constitution. his faith perhaps in it’s duration might not have been as confident as mine; but he repeatedly declared to me that he was determined it should have a fair chance for success; and that he would lose the last drop of his blood in it’s support, against any attempt which might be made, to change it from it’s republican form. he made these declarations the oftener because he knew my suspicions that Hamilton had other views, and he wished to quiet my jealousies on this subject. for Hamilton frankly avowed that he considered the British constitution, with all the corruptions of it’s administration, as the most perfect model of government which had ever been devised by the wit of man; professing however, at the same time, that the spirit of this country was so fundamentally republican that it would be visionary to think of introducing monarchy here, and that therefore it was the duty of it’s administrators to conduct it on the principles their constituents had elected.Genl Washington, after the retirement of his first Cabinet, and the composition of his second, entirely federal, and at the head of which was mr Pickering himself, had no opportunity of hearing both sides of any question. his measures consequently took more the hue of the party in whose hand’s he was. these measures were certainly not approved by the republicans; yet were they not imputed to him, but to the counsellors around him; and his prudence so far restrained their impassioned course and bias, that no act of strong mark, during the remainder of his adminstration, excited much dissatisfaction. he lived too short a time after and too much withdrawn from information, to correct the views into which he had been deluded; and the continued assiduities of the party drew him into the vortex of their intemperate career, separated him still farther from his real friends, and excited him to actions and expressions of dissatisfaction, which grieved them, but could not loosen their affections from him. they would not suffer this temporary aberration to weigh against the immeasurable merits of his life; and altho’ they tumbled his seducers from their places, they preserved his memory embalmed in their hearts, with undiminished love and devotion; and there  it for ever will remain embalmed, in entire oblivion of every temporary thing which might cloud the glories of his splendid life. it is vain then for mr Pickering and his friends to endeavor to falsify his character by representing him as an enemy to republicans and republican principles, and as exclusively the friend of those who were so; and had he lived longer, he would have returned to his antient and unbiassed opinions, would have replaced his confidence in those whom the people approved and supported, and would have seen that they were only restoring and acting on the principles of his own first administration.I find, my dear Sir, that I have written you a very long letter, or rather a history. the civility of having sent me a copy of mr Pickering’s diatribe, would scarcely justify it’s address to you. I do not publish these things, because my rule of life has been never to harrass the public with fendings and provings of personal slanders; and least of all would I descend into the Arena of slander with such a champion as mr Pickering. I have ever trusted to the justice and consideration of my fellow citizens, and have no reason to repent it, or to change my course. at this time of life too, tranquility is the summum bonum. but altho’ I decline all newspaper controversy, yet, when falsehoods have been advanced, within the knolege of no one so much as myself, I have sometimes deposited a contradiction in the hands of a friend, which, if worth preservation, may, when I am no more, nor those whom it might offend, throw light on history, and recall that into the path of truth. and, if of no other value, the present communication may amuse you with anecdotes not known to every one.I had meant to have added some views on the amalgamation of parties, to which your favor of the 8th has some allusion; an amalgamation of name, but not of principle. tories are tories still, by whatever name they may be called. but my letter is already too unmercifully long, and I close it here with assurances of my great esteem and respectful consideration.
                        Th: Jefferson
                    